DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

3.	Claims 1, 7, 15, 18 have been amended.


4.	Claims 1-20 are pending. 

Response to Arguments and Amendments
5.	Applicant’s arguments, see (page 1&2 remarks), filed (12/17/2020), with respect to the rejection(s) of claim(s) 1-20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dennis Kennedy (US 20170132626), Adam Clark (US 20160253663).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

6.	Claims 1-3, 7-8, 14, 15, 16, 17, and 18 are rejected under 35U.S.C 103 as being unpatentable over Dennis Kennedy (US 20170132626),  in view of Adam Clark (US 20160253663), hereinafter Adam.

	Regarding claim 1:
	Dennis discloses receiving, by a first transfer blockchain node in a blockchain network, an encrypted rewards transfer message and a rewards transfer message hash from a credit card transaction account issuer system transaction data values stored in the data elements included in the transaction message, the transaction data values included in the generated data record may be hashed and/or encrypted using one or more suitable hashing and encryption algorithms (Denis, paragraph 49);  the receiving device 202 of the processing server 102 may receive a transaction message. The transaction message may be electronically transmitted to the processing server 102 via the payment network 106, the data values may include, for example, transaction amount, transaction time, transaction data, geographic location, primary account number, consumer data, merchant data, issuer data, acquirer data, point of sale data, loyalty data, reward data, offer data, product data, etc (Dennis, paragraph 48).
wherein the encrypted rewards transfer message comprises a user credit card transaction account identifier, a points transfer amount, a rewards partner identifier, and a user rewards account partner identifier transaction messages may include a plurality of data elements configured to store data as set forth in the associated standard, such as data elements configured to store a primary account number used to fund the payment transaction, a transaction amount, a geographic location, a merchant identifier, an acquirer identifier, an issuer identifier, financial institution data, currency data, point of sale data, and other data associated with the payment (Dennis, paragraph 24). 
Writing, by the first transfer blockchain node, the rewards transfer message hash and the encrypted rewards transfer message to a transfer blockchain one or more of the transaction data values included in the generated data record may be hashed and/or encrypted using one or more suitable hashing and encryption algorithms (Dennis, paragraph 49).
However, Dennis fails to disclose wherein the rewards transfer message hash is based on a rewards transfer message, and wherein the encrypted rewards transfer message is encrypted using a rewards partner public key and a transaction network private key; and propagating, by the first transfer blockchain node, the rewards transfer message hash and the encrypted rewards transfer message to the blockchain network, wherein the encrypted rewards transfer message initiates a transfer of reward points from a credit card transaction account of a user at the credit card transaction account issuer system to a rewards account of the user at a rewards partner system.
Adam teaches wherein the rewards transfer message hash is based on a rewards transfer message, and wherein the encrypted rewards transfer message is encrypted using a rewards partner public key and a transaction network private key the merchant 110 communicates transaction data 112 to the user 30 (e.g., the user device 32) at circle `1`, which can include the transaction amount (e.g., $100), a public key associated with the merchant that is to receive the payment (or simply an account identifier of a merchant account), and possibly other data such a date, time, a merchant name or address or identifier, a description of involved goods, a transaction number, etc (Adam, paragraph 38), and the encryption certificate can comprise a public key 104 and a private key 106 in a public/private key pair. In some cases, the public key 104 may characterized as a "certified public key." In some embodiments, the private key 106 is used to generate a digital signature (i.e., data encrypted using the private key 106) and the public key 104 can be made publicly available (e.g., to other entities in the payment network) to allow others to verify the authenticity of the signed data (Adam, paragraph 39).
And propagating, by the first transfer blockchain node, the rewards transfer message hash and the encrypted rewards transfer message to the blockchain network, wherein the encrypted rewards providing transaction data to a user device of a user, wherein the user device signs the transaction data; receiving signed transaction data and a public key of the user from the user device; and transmitting an authorization request message including the signed transaction data and the public key of the user (Adam, paragraph 62). 
It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Dennis with that of Adam in order to secure financial transaction, a transaction data is signed by a user device using a private key, and may be utilized in an authorization request message without including a real credential of the user.

Regarding claim 2:
	Dennis and Adam disclose a second transfer blockchain node in the blockchain network retrieves the rewards transfer message hash and the encrypted rewards transfer message from the transfer blockchain server 102 may receive the transaction message, which may include a plurality of data elements each configured to store a transaction data value associated with the related payment transaction. The processing server 102 may be configured to generate a data record, which may correspond to a blockchain transaction to be posted to the private blockchain (Dennis, paragraph 26).

	Regarding claim 3:
	Dennis and Adam disclose wherein the second transfer blockchain node is associated with a rewards partner system, and wherein a rewards partner system retrieves the rewards transfer message hash and the encrypted rewards transfer message from the second transfer blockchain the data values may include, for example, transaction amount, transaction time, transaction data, geographic location, primary account number, consumer data, merchant data, issuer data, acquirer data, point of sale data, loyalty data, reward data, offer data, product data, etc. In some embodiments, the transaction message may also include a message type indicator indicative of an authorization request (Dennis, paragraph 48).
	Regarding claim 7:
	Claim 7 is rejected under the same reason set forth in rejection of claim 1.

	Regarding claim 8:
	Dennis and Adam disclose updating, by the transaction network in electronic communication with a rewards database, a user points balance based on the rewards transfer request the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain trans action for which blockchain data is received (e.g., in a transaction message received by the receiving device 202). In some instances, the updating module 218 may output a notification to one or more modules of the processing server 102 indicating that the update process was completed (Dennis, paragraph 40).

	Regarding claim 14:
	Dennis and Adam disclose wherein the blockchain node is configured to propagate the rewards transfer message hash and the encrypted rewards transfer message to a second blockchain node in a blockchain network where a generation module of the processing server configured to generate a data message, wherein the data message includes at least the blockchain data stored in the one or more first data elements included in the received transaction message, the identified authentication score, and the identified verification score; and a transmitting device of the processing server configured to electronically transmit the generated data message to a blockchain network associated with the blockchain data stored in the one or more first data elements included in the received transaction message (Dennis, paragraph 6).

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 1.


Dennis and Adam disclose wherein the rewards partner system retrieves the rewards transfer message hash and the encrypted rewards transfer message by querying the transfer blockchain based on a rewards partner public key each account maintained in the ledger includes a record or identifier of one or more public keys associated with the account. An account owner (e.g., consumer) can control the corresponding private key(s) (e.g., elliptic curve or RSA private keys), which can be used to conduct transactions (Adam, paragraph 15). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Dennis with that of Adam in order to secure financial transaction, a transaction data is signed by a user device using a private key, and may be utilized in an authorization request message without including a real credential of the user.

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 8.

7.	Claims  4-6 , 9-13, 19 and 20  are rejected under 35U.S.C 103 as being unpatentable over Dennis Kennedy (US 20170132626),  in view of Adam Clark (US 20160253663),and further  in view of Jeremy Lam (US 20160342977), hereinafter Jeremy.

Regarding claim 4:
Dennis, Adam, and Jeremy discloses generates a second rewards transfer message hash based on the decrypted rewards transfer message, and determines whether the second rewards transfer message hash matches the rewards transfer message hash the transaction records are hashed by a hashing algorithm such that they may provide verification for a future transaction for a virtual currency. All proposed transactions are added to a new ledger or potential new block which is mined by a node, an individual miner or a group of miners. If a miner is successful in providing a proof-of-work for the last block on the blockchain, the miners may then add the new ledger page or new block to the blockchain. All nodes are then notified of the addition of a new block and new transactions may be accepted to form a next block on the blockchain (Jeremy, paragraph 110). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Dennis with that of Jeremy in order to increases the safety of a transaction and reduces the potential of virtual currency theft (Jeremy, paragraph 65).

Regarding claim 5:
Dennis, Adam, and Jeremy disclose wherein the rewards partner system generates a rewards transfer response message comprising the user rewards account partner identifier and a43 11655.30700 / AXP-4134-US14815-7042-6974transfer status, generates a rewards transfer response message hash based on the rewards transfer response message, and encrypts the rewards transfer response message using the rewards partner private key and the transaction network public key key pairs are utilized to establish transactions and trades as between loyalty rewards programs. For example, each merchant / participating program may be associated with one or more key pairs that are utilized to validate transactions that convert from one virtual currency to another. In the context of conversions of one virtual currency to another, specially configured key pairs may be utilized such that both of the originating merchant / loyalty program and the recipient merchant / loyalty program are both able to see various aspects of the data payloads that are associated with points conversions (Jeremy, paragraph 63). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Dennis with that of Jeremy in order to increases the safety of a transaction and reduces the potential of virtual currency theft (Jeremy, paragraph 65).

Regarding claim 6:
a generation module of the processing server configured to generate a data message, wherein the data message includes at least the blockchain data stored in the one or more first data elements included in the received transaction message, the identified authentication score, and the identified verification score; and a transmitting device of the processing server configured to electronically transmit the generated data message to a blockchain network associated with the blockchain data stored in the one or more first data elements included in the received transaction message (Dennis, paragraph 6).

Regarding claim 9:
Dennis, Adam, and Jeremy disclose appending, by the transaction network, the rewards partner public key to the encrypted rewards transfer message and the rewards transfer message hash the reward given to a miner which has successfully hashed a transaction block. This can be a mixture of coins and transaction fees, depending on the cryptocurrency, and whether all of the coins have already been successfully mined (Jeremy paragraph 41), and further an alphanumeric string kept secret by the user, and designed to sign a digital communication (Such as a transaction) when hashed with a public key (Jeremy , paragraph 75). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Dennis with that of Jeremy in order to increases the safety of a transaction and reduces the potential of virtual currency theft (Jeremy, paragraph 65).

Regarding claim 10:
the reward given to a miner which has successfully hashed a transaction block. This can be a mixture of coins and transaction fees, depending on the cryptocurrency, and whether all of the coins have already been successfully mined (Jeremey, paragraph 41). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Dennis with that of Jeremy in order to increases the safety of a transaction and reduces the potential of virtual currency theft (Jeremy, paragraph 65).

Regarding claim 11:
Dennis, Adam, and Jeremy disclose wherein the encrypted rewards transfer response message is encrypted using a rewards partner private key and a transaction network public key, and wherein the encrypted rewards transfer response message and the rewards transfer response message hash is written to the transfer blockchain by a rewards partner in response to the rewards partner retrieving the rewards transfer message hash and the encrypted rewards transfer message from the transfer blockchain each account maintained in the ledger includes a record or identifier of one or more public keys associated with the account. An account owner (e.g., consumer) can control the corresponding private key(s) (e.g., elliptic curve or RSA private keys), which can be used to conduct transactions (Adam, paragraph 15). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Dennis with that of Adam in order to secure financial transaction, a transaction data is signed by a user device using a private key, and may be utilized in an authorization request message without including a real credential of the user.

Regarding claim 12:
the encryption certificate can comprise a public key 104 and a private key 106 in a public/private key pair. In some cases, the public key 104 may characterized as a "certified public key." In some embodiments, the private key 106 is used to generate a digital signature (i.e., data encrypted using the private key 106) and the public key 104 can be made publicly available (e.g., to other entities in the payment network) to allow others to verify the authenticity of the signed data (Adam, paragraph 39) It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Dennis with that of Adam in order to secure financial transaction, a transaction data is signed by a user device using a private key, and may be utilized in an authorization request message without including a real credential of the user.

Regarding claim 13:
Ortiz, Adam and Jeremy disclose generating, by the transaction network, a second rewards transfer response message hash based on the decrypted rewards transfer response message; and comparing, by the transaction network, the second rewards transfer response message hash to the rewards transfer response message hash another name for the input used in a virtual currency generation transaction. When a virtual currency is mined, it doesn't come from another virtual currency user, but is generated as a reward for the miner. That reward is recorded as a transaction, but instead of another user's bitcoin address, some arbitrary data is used as the input (Jeremy, paragraph 45), and further while the system may be adapted to validate a transaction, the output script is preferably only used to determine the output address. Generally, an output address will be stored on the block in one of two forms, either a full 65 byte public key or as a 20 byte hash of the public key. The system may then decipher the public key and store the transactions on a computer readable medium (Jeremy, paragraph 41), It would have been obvious to 

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 9.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Bechtel/             Primary Examiner, Art Unit 2491